Citation Nr: 0320462	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  01-08 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial (compensable) disability rating 
for loss of one testicle.

2.  Entitlement to an increased disability rating for 
residuals of a fracture of the left tibia with scars and 
retained foreign bodies, currently rated as 10 percent 
disabling.

3.  Entitlement to an initial disability rating in excess of 
10 percent for removal of gallbladder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In February 2001, the RO granted 
entitlement to service connection for loss of one testicle 
and assigned a noncompensable evaluation.  In February 2001, 
the RO also increased the disability rating from zero to 10 
percent for residuals of a fracture of the left tibia with 
scars and retained foreign bodies.

With respect to the claim of entitlement to an initial 
disability rating in excess of 10 percent for removal of 
gallbladder, the Board finds that the veteran has filed a 
notice of disagreement with the RO's April 2001 decision, 
thereby initiating, but not perfecting, an appeal.  
Therefore, for reasons that are discussed in more detail 
below, the issues on appeal have been recharacterized as 
shown above.  

The issues of entitlement to an increased disability rating 
for residuals of a fracture of the left tibia with scars and 
retained foreign bodies, currently rated as 10 percent 
disabling, and entitlement to an initial disability rating in 
excess of 10 percent for removal of gallbladder are the 
subject of the REMAND immediately following this decision.

 
FINDINGS OF FACT

1.  The veteran has had removal of one testis as the result 
of a service-incurred injury, but the remaining testis is 
neither absent nor nonfunctioning.

2.  The veteran has loss of a creative organ by the acquired 
absence of one testicle.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial (compensable) 
disability rating for loss of one testicle have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.115b, Diagnostic Code 7524 (2002).

2.  The criteria for special monthly compensation for loss of 
a creative organ have been met.  38 U.S.C.A. § 1114(k) (West 
2002); 38 C.F.R. § 3.350(a)(1) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an initial (compensable) disability rating for 
loss of one testicle

I. Duty to notify and assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002).  The 
veteran was notified of this information in March 2001 and 
July 2001 development letters issued by the RO, as well as in 
the discussions in the February 2001 rating decision and 
September 2001 statement of the case.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, the veteran has not identified any VA or non-
VA medical source that would possess any pertinent and 
outstanding evidence requiring VA assistance in obtaining.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  A decision can be rendered in this case without 
further examination.  In connection with the pending claim, 
VA afforded the veteran an appropriate examination in 
December 2000, and there is no indication of any increase in 
severity since that examination was performed.  The results 
of this examination have been associated with the claims file 
and adequately present the current level of disability, such 
that reexamination is not required.  See Glover v. West, 185 
F.3d 1328 (Fed. Cir. 1999); VAOPGCPREC 11-95.


II.  Disability rating

Disability ratings are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The Board may only consider those factors 
that are included in the rating criteria provided by 
regulations for rating that disability.  To do otherwise 
would be error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7 (2002).  

In February 2001, the RO granted entitlement to service 
connection for loss of one testicle as secondary to a 
service-connected shrapnel scar of the scrotum.  The veteran 
expressed disagreement with the noncompensable evaluation 
assigned at that time.  The appeal being from the initial 
rating assigned upon awarding service connection, the entire 
body of evidence is for equal consideration, and it is 
necessary to determine whether the veteran has at any time 
since his original claim met the requirements for a higher 
disability rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).

DC 7524 provides that removal of one testis warrants a 0 
(noncompensable) rating, while removal of both testis 
warrants a 30 percent rating. A note to that code provides 
that, in cases of the removal of one testis as the result of 
a service-incurred injury or disease, other than an 
undescended or congenitally undeveloped testis, with the 
absence or nonfunctioning of the other testis unrelated to 
service, a rating of 30 percent will be assigned for the 
service-connected testicular loss.  Testis, undescended, or 
congenitally undeveloped, is not a ratable disability. 38 
C.F.R. § 4.115b, DC 7524.

The December 2000 VA genitourinary examination revealed the 
absence of one testicle, and the diagnosis was loss of one 
testicle secondary to shrapnel wound.  The examination 
report, however, is silent for any findings of dysfunction of 
the other testicle unrelated to service, and the veteran has 
never alleged any problems with the remaining testicle.  A 
zero percent evaluation is warranted under DC 7524 because 
the competent medical evidence fails to show removal of both 
testis or nonfunction of the remaining testis.  Id.

When evaluating any claim involving loss or loss of use of 
one or more creative organs, it must be determined whether 
the veteran may be entitled to special monthly compensation 
(SMC).  38 C.F.R. §§ 3.350(a)(1), 4.115b, Note.  Although the 
RO deferred its consideration of the claim as it relates to 
SMC, the Board has considered whether SMC is warranted.  
There is no prejudice to the veteran in doing so, as the 
Board finds that he is entitled to SMC.

To warrant a grant of entitlement to SMC based on loss of use 
of a creative organ, the evidence must demonstrate an 
acquired absence of one or both testicles, or that the 
veteran has lost the use of one or both testicles, or other 
creative organ.  38 U.S.C.A. § 1114(k); 38 C.F.R. 
§ 3.350(a)(1)(i).  Based on the December 2000 VA examination 
report, the veteran acquired the absence of one testicle and 
thus clearly meets the criteria for loss of a creative organ 
so as to warrant SMC.



ORDER

Entitlement to an initial (compensable) disability rating for 
loss of one testicle is denied.

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to special monthly 
compensation for loss of a creative organ is granted.  


REMAND

Entitlement to an increased disability rating for residuals 
of a fracture of the left tibia with scars and retained 
foreign bodies, currently rated as 10 percent disabling

The evidence of record, particularly the December 2000 VA 
joints examination report, does not provide the medical 
information necessary for the Board to render findings of 
medical fact regarding the degree of disability resulting 
from the veteran's service-connected left leg disability.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that Board must rely on independent medical evidence to 
support its findings and must not refute medical evidence in 
the record with its own unsubstantiated medical conclusions).  
Therefore, on remand the veteran should be afforded an 
appropriate VA examination to identify and assess the 
severity of all residuals of his service-connected 
disability.  

Additionally, the VA scars examiner in December 2000 noted 
that photographs of the veteran's legs were included with the 
examination report, but they are not of record.  These should 
be associated with the claims folder.

Finally, any additional medical records showing treatment for 
the veteran's left leg disorder may prove relevant to the 
claim, and should be obtained on remand. 




Entitlement to an initial disability rating in excess of 10 
percent for removal of gallbladder

In an April 2001rating decision, the RO granted service 
connection for removal of gallbladder, assigning a 10 percent 
rating for this condition.  In October 2001, the veteran 
filed a VA Form 9 saying that VA did not take into 
consideration that he had no gallbladder meaning that 
everything he ate went straight through his system.  
The veteran's statement is sufficient to constitute a notice 
of disagreement (NOD) with respect to the April 2001 rating 
decision.  Because a timely NOD was filed, but the RO has not 
yet provided the veteran a statement of the case (SOC) in 
response to his filing of the NOD, this issue must be 
remanded to the RO for correction of this procedural defect.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (when 
an NOD is filed by the appellant with respect to a denial of 
benefits, but the RO has not yet issued a SOC, the Board is 
required to remand, rather than refer, the issue to the RO 
for the issuance of the SOC).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:
  
1.  Request that the veteran provide a list 
of those from whom he has received medical 
treatment for his left leg disorder since 
2000.  Request all private treatment records 
for which the veteran provides releases, and 
associate with the claims file all VA 
treatment records of which he provides 
adequate identifying information.  

2.  Associate with the claims folder the 
photographs of the veteran's legs taken 
on VA scars examination in December 
2000.

3.  Once the foregoing development has 
been accomplished to the extent 
possible, and the medical records have 
been associated with the claims file, 
schedule the veteran for an appropriate 
VA examination(s) of the left lower 
extremity.  The examiner(s) should be 
provided a copy of this remand together 
with the veteran's entire claims folder, 
and the examiner(s) is asked to indicate 
that he or she has reviewed the claims 
folder.  All necessary tests, including 
x-rays if indicated, should be conducted 
and the examiner(s) should review the 
results of any testing prior to 
completion of the report(s).

The examiner(s) should identify all 
residuals attributable to the veteran's 
service-connected residuals of a 
fracture of the left tibia with scars 
and retained foreign bodies, to include 
any scars, neurological, muscle, and 
orthopedic residuals.  

The examiner(s) should note the range of 
motion for the left lower extremity and 
should state what is considered normal 
range of motion.  Whether there is any 
pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range 
of motion loss due to any of the 
following should be addressed: (1) pain 
on use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The examiner(s) is asked to describe 
whether pain significantly limits 
functional ability during flare-ups or 
when the left lower extremity is used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner(s) should specifically 
discuss the severity of any muscle 
impairment, and identify which, if any, 
muscle groups are involved.  

The examiner(s) should describe in detail 
any residual scars of the left lower 
extremity.  The examiner(s) describe the 
size (width and length) of the scars and 
should note whether there is any 
tenderness or pain on objective 
demonstration and any ulceration and 
whether or not the scars are poorly 
nourished or impose any limitation of 
function or motion.  

The examiner(s) should state whether the 
scars are superficial (not associated 
with underlying soft tissue damage), deep 
(associated with underlying soft tissue 
damage), or unstable (frequent loss of 
covering of skin over the scar).  

The examiner(s) should also state whether 
there are any neurological residuals 
associated with the veteran's service-
connected left leg disability and 
identify which, if any, nerves are 
involved.  The examiner(s) should also 
specifically discuss the extent, if any, 
of paralysis of any nerves involved.  

The examiner(s) must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
residuals of the condition in issue, such 
testing or examination is to be 
accomplished.




4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report(s).  
If the report(s) is deficient in any 
manner or fails to provide the specific 
information requested, it must be 
returned to the  examiner(s) for 
correction.  38 C.F.R. § 4.2 (2002); See 
also Stegall v. West, 11 Vet.  App. 268 
(1998).  Ensure that all notification and 
development action required by the 
Veterans Claims Assistance  Act of 2000, 
Pub. L. No. 106-475 is completed.  

5.  Thereafter, readjudicate the 
veteran's claim of entitlement to an 
increased disability rating for residuals 
of a fracture of the left tibia with 
scars and retained foreign bodies, 
currently rated as 10 percent disabling.  
Bear in mind that the schedular criteria 
for evaluating scars were amended 
effective August 30, 2002.  Therefore, 
consistent with the holding in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), for 
the period prior to August 30, 2002, 
consider the pre-August 2002 schedular 
criteria in evaluating the service-
connected disability.  For the period 
after that date, consider both the old 
criteria and the new criteria that became 
effective in August  2002, and assign the 
more favorable rating.   If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and be given an appropriate period 
to respond.  The SSOC must include 
citation to 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 
2002), 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002), and the old 
and new versions of the Schedule of 
Ratings for the Skin.  

6.  Finally, issue an SOC to the veteran 
and his representative with respect to 
the NOD filed in response to the 
assignment of a 10 percent rating for his 
removal of gallbladder.  The veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue 
to the Board.  

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and to 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of these 
claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

